DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2020 has been entered.


Response to Remarks/Arguments

Applicant Argument/Remarks Made in the amendment filed on 04/22/2021 have been fully considered, but were not found to be persuasive. Applicant has amended claims 1-4, 6-7, 15-17, and 19-20, added claims 21-23 and canceled claims 5 and 8-14.

With respect to currently amended claims of 1-4, 6-7, 15-17, and 19-20, Examiner relies on a new reference which goes beyond the scope of the portion that was previously relied upon, therefore, this office action is based a new ground of rejection. Examiner also has re-mapped the existing claim elements to relevant portions of references in order to enhance responses to the each of Applicant’s arguments. 


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15, 21, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dumais et al., US 2007/0016553 Al, hereinafter Dumais in view of Zheng, US 2016/0283585 A1, hereinafter Zheng and further in view of Drushku et al., US 2019/0163782, hereinafter Drushku.

As per claim 1. (Currently amended) A computer implemented method for Dumais discloses a technique of extracting the text or portions thereof (e.g., “snippets of objects”), and associate a database link such as a file path as part of metadata (e.g., “storing, by the online system, a plurality of objects”): 
determining snippets of objects for display as search results, the method comprising: storing, by the online system, a plurality of objects, wherein an object comprises a plurality of components, wherein an object has an entity type, wherein the structure of the object is determined by the entity type of the object; 
(Dumais [0023] It is to be appreciated that the columns are logical entities and could either be stored explicitly or computed dynamically at the time of usage. Other type associations could include a metadata reference that is directly or indirectly assigned to one or more data items 130.
(Dumais [0057] In another case, if the user then accessed a text document having images contained therein, the analyzer 620 may extract the text or portions thereof, and associate a database link such as a file path as part of metadata.))

With respect to claim 1, Dumais does not explicitly discloses analyzing an implicit user interaction indicates a user interaction with component of an object:
receiving, by the online system, from one or more client devices, information describing implicit user interactions performed with components of at least a subset of the plurality of objects, wherein an implicit user interaction indicates a user interaction with a component of an object, the user interaction performed via a pointer device of the client device; for each object from the subset of the plurality of objects, 
However, Zheng discloses a method of analyzing implicit user behavior on online contents by selecting one or more portions (e.g., “components”) from the plurality of portions based on the calculated first score and create the snippet related to the content:
(Zheng [0070] For example, if the user has many actions during reading the article, including but not limited to clicking, scrolling, zooming, and pressing, the user may be predicted to be implicitly interested in the article and/or the topic. In another example, a long dwelling time on an article may also implicitly indicate the user's interest on the article or some features/portions of the article.
(Zheng [0011] lines 13-18: “The snippet generation unit is configured to select one or more portions from the plurality of portions based on the calculated first score and create the snippet related to the content based on the selected one or more portions.”)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited teachings of Zheng because generating a score representing a descriptive power of the portion with respect to the content item, providing a means to measure the relevance.

Furthermore, Dumais does not explicitly discloses a method of determining interaction scores for one or more components of objects based on an aggregate amount of implicit user interactions performed by users:
determining implicit user interaction scores for one or more components  of the object  based on an aggregate amount of implicit user interactions performed by users via client devices with each of the one or more components of the object; 
However, Zheng discloses a method of training an interest score model via user interacted component of articles objects such as text portion based on some implicit information and aggregated historical user behaviors:
 (Zheng [0076] lines 5-11: “For example, a plurality of text portions of an article are used to train an interest score model 1007, where it is known, for each text portion, whether the user is interested in the text portion based on some implicit information, e.g. the user's online behaviors regarding articles of a similar topic, or explicit interest expressed by a friend or a connecter of the user in a social network.”
Zheng [0033] In accordance with various embodiments of the present teaching, the user's interest can be obtained in an implicit way, e.g. through a user profile and/or a user interest profile mined from individual users and aggregated historical user behaviors. Therefore, no explicit user action is required.)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited teachings of Zheng because personalized snippet is beneficial to the content provider for analyzing user behavior in order to improve proactive business decision-making process and execute content provider execute data-driven management.

Dumais does not explicitly discloses a cluster of users matching a user who provided the search query:
receiving, from a client device, a search query specifying a search criteria; identifying a cluster of users matching a user who provided the search query based on features describing the identified user; 
However, Drushku discloses a method to include a user interest-based collaborative recommender (IbR)(e.g., “users matching a user who provided the search query”) designed to take advantage of the identified clusters of users (e.g., “identifying a cluster of users”) to recommend queries or a sequence of queries for a user: 
(Drushku [0029] The system may also include an Interest based recommender (IbR) model that is a user interest-based collaborative recommender designed to take advantage of the identified clusters to recommend queries or a sequence of queries to complement an existing user interaction. In some implementations, the IbR model pre-fetches or predict OLAP queries and uses an order-I Markov model to probabilistically represent user behaviors. The states of the Markov model may be clusters constructed from a set of past interactions built through observations of the users.)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited teachings of Drushku because, the method of user interest-based collaborative recommender (IbR) greatly enhances user experiences on queries of subject matter with a filtered list of search queries recommended by system.

With respect to claim 1, Dumais does not explicitly discloses of determining the relevance based on a weighting of features extracted from an object, the features including an entity type of the object:

identifying a result set of the search query, the result set comprising objects that match the search criteria specified in the search query; selecting one or more objects from the result set based on relevance to the user, the relevance determined based on a weighting of features extracted from an object, the features including an entity type of the object, wherein the weighting for a first entity type is different than a weighting for a second entity type; for at least one object in the selected one or more objects, retrieving, from the index, implicit user interaction scores for one or more components of the object for the matching cluster of users; for the at least one object in the selected one or more objects, determining a snippet based on factors comprising the implicit user interaction scores of components of the object for the matching cluster of users; and sending to the client device for display, a snippet for the least one object of the selected one or more objects.  

However, Zheng discloses a method of employing relevance-based text ranking unit to compare each portion with feature(s) (e.g., “relevance determined based on a weighting of features extracted from an object”) of the entire content item to generate a score representing a descriptive power of the portion with respect to the content item (e.g., “weighting for a first entity type is different than a weighting for a second entity type”).
(Zheng [0032] A personalized snippet is generated based on the selected portions to take into account both the user's interest and relevance to the article.
Zheng [0047] The relevance-based text ranking unit 608 thus may compare the feature(s) of each portion with feature(s) of the entire content item to generate a score representing a descriptive power of the portion with respect to the content item. The relevance-based text ranking unit 608 may thus generate a relevance-based text ranking list of the portions, based on the scores of the portions. For example, the top portion in the list is a portion having highest score and highest descriptive power with respect to the content item, e.g., a portion that can best represent a topic related to the article.)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited teachings of Zheng because the method of employing relevance-based text ranking unit to compare each portion with feature(s) provides content-based analysis, allowing user understand the context, resulting enhanced productivity in business.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zheng and Drushku into the system of Dumais because, they are analogous art as being directed to the same field of endeavor, the method of searching contents or a portion of content based on information gathered through semantics or implicit user behavior. (See Dumais par. [0041], [0057] and Zheng par. [0033], [0070] and Drushku [0029])

Claims 2, 4, 7, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dumais in view of Zheng, further in view of Drushku and Hoagland et al., US 20140337436 A1, hereinafter Hoagland.

As per claim 2. (Currently amended) The method of claim 1, wherein the implicit user interaction for a component of an object is proportionate to an aggregate amount of time spent by a cursor of a client device within an area of the user interface displaying the component of an object.  

Dumais does not explicitly discloses a method of measuring an aggregate amount of time spent on an object by a cursor of a client device within an area of the user interface.
However Hoagland discloses a method of collecting implicit user data based on implicit user activity, such as performing a mouse-over of a given location, a duration of time the user views a designated area of content: 
(Hoagland, par. [0191] “The interaction data can be based on explicit user activity, such as clicking on a link. However, interaction data may also be based on implicit user activity, such as performing a mouse-over of a given location, a duration of time the user views a designated area of content, a viewing of comments on a message, a selection of text or an image, a copying of text in a feed, an expansion of long messages, or a zooming in on a portion of a page. In some implementations, the interaction data can be collected using a client software or a browser plug-in.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hoagland into the system of Dumais and combined because, they are analogous art as being directed to the same field of endeavor, the method of analyzing implicit user data based on machine learning algorithm.

Claims 3, 17  are rejected under 35 U.S.C. 103 as being unpatentable over Dumais in view of Zheng, further in view of Drushku  and Siegelmann et al. US 2018/0059875 A1, hereinafter Siegelmann.

As per claim 3.  (Currently amended) The method of claim 1, wherein the implicit user interaction for a component of an object is based on a number of times a cursor was present for more than a threshold amount of time within an area of the user interface displaying the component of an object.  
Dumais does not explicitly discloses about identifying an implicit user interaction as a part of a number of times a cursor presented for more than a threshold amount of time within an area of the user interface displaying the portion of the document.

However, Siegelmann discloses a method of determining visual attention based on a cursor's position of a number of times attention input data is accepted within each frame, (e.g., “component of an object is based on a number of times a cursor was present”) i.e., the cursor is located within a frame (e.g., “an area of the user interface displaying the component of an object”) for a duration of time that meets the minimum time threshold (e.g., “for more than a threshold amount of time”): (Siegelmann [0067] FIG. 11 illustrates a screen display illustrating visual sensory cues or activation cues during execution of the frame application. According to FIG. 11, a cursor's position is used to determine a number of times attention input data is accepted within each frame, i.e., the cursor is located within a frame for a duration of time that meets the minimum time threshold. The cursor is positioned within a frame as directed by an input device controlled by a user. The neglected frames are determined real-time as discussed in FIG. 9. The attention input data is accepted within each frame provided the cursor remains within a frame to meet the minimum time threshold.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Siegelmann, into the system of Dumais and combined because, it would improve the system performance of analyzing implicit user behavior by identifying number of times that the user intentionally have visited the area of interest.

As per claim 4.  (Currently amended) The method of claim 1, wherein the implicit user interaction comprises user input for zooming into the component of an object for display via a display of the client device.  
Dumais does not explicitly discloses a method of analyzing implicit user interaction based on user input for zooming into the component of an object.
However, Hoagland discloses a method of collecting user interaction data based on a zooming in on a portion of a page: (Hoagland, par. [0191] “The interaction data can be based on explicit user activity, such as clicking on a link. However, interaction data may also be based on implicit user activity, such as performing a mouse-over of a given location, a duration of time the user views a designated area of content, a viewing of comments on a message, a selection of text or an image, a copying of text in a feed, an expansion of long messages, or a zooming in on a portion of a page. In some implementations, the interaction data can be collected using a client software or a browser plug-in.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hoagland into the combined system of Dumais because, they are analogous art as being directed to the same field of endeavor, the method of analyzing implicit user data based on machine learning algorithm.

As per claim 5.  (Canceled)  

Claims 6, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dumais in view of Zheng, further in view of Drushku  and Patel et al., US 2016/0110437 A1, hereinafter, Patel.

As per claim 6.  (Currently amended) The method of claim 1, further comprising: determining identifiers for identifying each of the plurality of components of an object, the determining comprising, for the component of the object, assigning a unique identifier to the component of the object.  
Dumais does not explicitly discloses a method of assigning a unique identifier to the component of the object.
However, Patel discloses a method of assigning identifiers on the knowledge pack (e.g., “the plurality of components of an object”) and knowledge unit (e.g., “the component of the object”) to identify and access the knowledge unit or knowledge pack: (Patel par. [0052] lines 1-14: “Each knowledge unit and knowledge pack can be assigned an identifier that is used to identify and access the knowledge unit or knowledge pack. In some embodiments, to reduce memory usage, instead of storing the actual content of each knowledge unit in knowledge bank 340, the knowledge unit identifier referencing the knowledge unit and the location of the content source of the content associated with the knowledge unit can be stored. In this manner, when a knowledge unit is accessed, the content associated with the knowledge unit can be retrieved from the corresponding content source. For a knowledge pack, an knowledge pack identifier referencing the knowledge pack, and the identifiers and locations of the knowledge units and/or knowledge packs that make up the knowledge pack can be stored.”)

Thus, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited teachings of Patel, a method of assigning an identifier on knowledge unit to improve user experience on accessing a particular portion of contents without requiring to search through entire contents of document.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Patel into the combined system of Dumais, they are analogous art as being directed to the same field of endeavor, the method of content management and knowledge base system.

As per claim 7.  (Currently amended) The method of claim 1, further comprising: selecting one or more components of the object for presentation based on a weighted aggregate combination of factors comprising: occurrences of search keywords in the one or more components of the object, and the implicit user interaction score of each of the one or more components of the object.  

Dumais does not explicitly discloses a method of selecting one or more components of the object based on occurrences of search keywords and associating the implicit user interaction score of each of the one or more components of the object.
However, Hoagland teaches a method of searching for a relevant feed item by analyzing frequency or occurrence of keywords appears in the user-submitted (e.g., “occurrences of search keywords in the one or more components of the object”) information updates and/or user interaction data based on implicit user activity (e.g., “the implicit user interaction”), such as performing a mouse-over of a given location, a duration of time the user views a designated area of content. Furthermore, a feed item may have a relevancy score (e.g., “score of each of the one or more portions of the document”), which can be ranked: 
Hoagland par. [0167] “In some implementations, a user may associate a topic with an information update or other social network data, including information updates submitted by the user and/or other users. In some implementations, the topic management engine 714 may automatically associate one or more topics with user-submitted information updates, e.g., by frequency or occurrence of keywords, phrases, symbols, etc. within a message, post, conversation thread, or other information update”, [0191] “The interaction data can be based on explicit user activity, such as clicking on a link. However, interaction data may also be based on implicit user activity, such as performing a mouse-over of a given location, a duration of time the user views a designated area of content, a viewing of comments on a message, a selection of text or an image, a copying of text in a feed, an expansion of long messages, or a zooming in on a portion of a page. In some implementations, the interaction data can be collected using a client software or a browser plug-in.”, [0050] “Relevancy parameters can be applied to a feed item to determine a relevancy score, depending on which ones and how many parameters are satisfied. For instance, some parameters can be weighted or otherwise designated as being more important than other parameters. When scores are generated for any number feed items, the scores can be ranked and/or compared with a threshold value.”)

Thus, one of ordinary skill in the art would have motivated to combine Hoagland’s method of analyzing frequency or occurrence of keywords from a document or feed to locate the most relevant contents for user, in addition to the aid of implicit user activities that helps machine learning algorithm to further improve the search of information.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hoagland into the combined system of Dumais because, it enhance user experience on search of information.

As per claims 8-14. (Canceled) 
 
As per claim 15. (Currently amended) A non-transitory computer-readable storage medium storing computer program instructions executable by a processor to cause the processor to perform operations comprising: storing, by an online system, a plurality of objects an obj ect a objects components , wherein an object has an entity type, wherein the structure of the object is determined by the entity type of the object; receiving, by the online system, from one or more client devices, information describing implicit user interactions performed with components obj ects component of an obj ect object objects components object components object objects selecting one or more objects from the result set based on relevance to the user, the relevance determined based on a weighting of features extracted from an object, the features including an entity type associated with the object, wherein the weighting for a first entity type is different than a weighting for a second entity type; for at least one object selected one or more objects components object object selected one or more objects components object object selected one or more objects 

Claims 15 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 16.  (Currently amended) The non-transitory computer-readable storage medium of claim 15, wherein the implicit user interaction for a component of an object component object 

Claims 16 is analogous to claim 2 and is rejected under the same rationale as indicated above.

As per claim 17.  (Currently amended) The non-transitory computer-readable storage medium of claim 15, wherein the implicit user interaction for a component of an object component of the object 

Claims 17 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 18.  (Canceled)  

As per claim 19.   (Currently amended) The non-transitory computer-readable storage medium of claim 15, wherein the stored computer program instructions further cause the processor to perform operations comprising: determining identifiers for identifying each of the plurality of components object objects components object component of the object 

Claims 19 is analogous to claim 6 and is rejected under the same rationale as indicated above.
 
As per claim 20.   (Currently amended) The non-transitory computer-readable storage medium of claim 15, wherein the stored computer program instructions further cause the processor to perform operations comprising: selecting one or more components objects components obj ect components object 

Claims 20 is analogous to claim 7 and is rejected under the same rationale as indicated above.

As per claim 21.   (New) The method of claim 1, further comprising: identifying a cluster of search requests matching the query based on features of the query; 
determining a first entity type related to the cluster of search requests; and weighting features of objects of the result set of the first entity type higher than features of objects of the result set of the second entity type. 
Dumais does not explicitly discloses a method of weighting features of objects of the result set.
However, Zheng discloses a method of parsing article and generating ranking (e.g., “first entity type higher than features of objects of the result set of the second entity type”) based on one or more features of the article to the relevance-based text.
(Zheng [0045] The content retriever 604 may send the article to the content parsing unit 606 for parsing the article, send the one or more features of the article to the relevance-based text ranking unit 608 for generating a relevance-based text ranking list, and send the one or more features of the article to the user interest-based text ranking unit 610 for generating a user interest-based text ranking list.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited teachings of Zheng because the method of generating scores and prioritizing the search results enhances user experience when reviewing the search results with respect to the subject matter.

As per claim 22.   (New) The method of claim 1, wherein the online system is a multitenant system, the method further comprising: determining a first tenant related to the client device; and weighting objects in the result set based on a first set of features weights for the first tenant, wherein the first set of feature weights differs from a second set of feature weights for a second tenant.  

Claims 22 is analogous to claim 21 and is rejected under the same rationale as indicated above.

As per claim 23.   (New) A computer system comprising: a processor; and a non-transitory computer-readable storage medium storing computer program instructions executable by a processor to cause the processor to perform operations comprising: storing, by an online system, a plurality of objects, wherein an object from the plurality of objects comprises a plurality of components, wherein an object has an entity type, wherein the structure of the object is determined by the entity type of the object; receiving, by the online system, from one or more client devices, information describing implicit user interactions performed with components of at least a subset of the plurality of objects, wherein an implicit user interaction indicates a user interaction with a component of an object, the user interaction performed via a pointer device of the client device; for each object from the subset of the plurality of objects, determining implicit user interaction scores for one or more components of the object based on an aggregate amount of implicit user interactions performed by users via client devices with each of the one or more components of the object; receiving, from a client device, a search query specifying a search criteria; identifying a cluster of users matching the identified user based on features describing the identified user; identifying a result set of the search query, the result set comprising objects that match the search criteria specified in the search query; selecting one or more objects from the result set based on relevance to the user, the relevance determined based on a weighting of features extracted from an object, the features including an entity type associated with the object, wherein the weighting for a first entity type is different than a weighting for a second entity type; for at least one object in the selected one or more objects, retrieving, from the index, implicit user interaction scores for one or more components of the object for the matching cluster of users; for the at least one object in the selected one or more objects, determining a snippet based on factors comprising the implicit user interaction scores of components of the object for the matching cluster of users; and sending to the client device for display, a snippet for the least one object of the selected one or more objects. 

Claims 23 is analogous to claim 1 and is rejected under the same rationale as indicated above.


Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

DOCUMENT-BASED REQUIREMENT IDENTIFICATION AND EXTRACTION (US 2017/0132203 Kim et al.) – Discloses a system and method of identifying document-based requirement and extraction includes parsing a set of documents and identifying relationships among parsed components of the documents and applying the parsed components and identified relationships to a meta-model that defines requirements.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154                                            
  
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154